Citation Nr: 0426730	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-24 224	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability manifested by frequent urination.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a foot and ankle disability characterized as 
pes planus.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability characterized as 
chondromalacia.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty for approximately 
two months between January and February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs (VA).  First, by a March 1996 
rating action, the VA Regional Office (RO) in New York, New 
York determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a foot and ankle disability characterized as pes planus had 
not been received.  Subsequently, by a July 1997 rating 
action, the RO in St. Petersburg, Florida determined that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a bilateral knee 
disability characterized as chondromalacia had not been 
received.  Thereafter, by a March 1998 rating action, the 
St. Petersburg RO denied the issues of entitlement to service 
connection for hypertension, tinnitus, and a genitourinary 
disability manifested by frequent urination.  

During the current appeal, the veteran moved to Boston, 
Massachusetts and the veteran's claims folder was transferred 
to the RO in that city.  

The issues of whether new and material evidence has been 
received sufficient to reopen claims of service connection 
for a foot and ankle disability characterized as pes planus a 
bilateral knee disability characterized as chondromalacia, in 
addition to claims of service connection for hypertension, 
and tinnitus will be addressed in the REMAND portion of this 
decision.  

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  At the personal hearing conducted before the undersigned 
Veterans Law Judge in Boston, Massachusetts in May 2004, the 
veteran withdrew his claim for service connection for a 
genitourinary disability manifested by frequent urination 
from appellate review.  The testimony provided at this 
personal hearing was transcribed into written form.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, of the 
issue of entitlement to service connection for a 
genitourinary disability manifested by frequent urination, by 
the veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran perfected an appeal from a March 1998 rating 
decision that service connection for a genitourinary 
disability manifested by frequent urination.  Just prior to 
his personal hearing on May 26, 2004, the veteran indicated 
at a pre-hearing conference that he was withdrawing the issue 
of service connection for a genitourinary disability 
manifested by frequent urination.  This request was reduced 
to writing in the transcript of his May 2004 hearing.  An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2003).  
Once the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).


ORDER

The issue of entitlement to service connection for a 
genitourinary disability manifested by frequent urination is 
dismissed.  


REMAND

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See, 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  While a May 2001 
letter to the veteran discussed the VCAA in regards to his de 
novo service connection claims, a sufficient VCAA letter 
addressing the application to reopen claims is not of record.  

The veteran's primary care physician explained that he treats 
the veteran for pertinent medical problems.  Records of such 
treatment do not appear to have been obtained and associated 
with the veteran's claims folder.  

Additionally, at the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in May 2004, the 
veteran testified that he receives treatment for his knees 
and feet at the VA Outpatient Clinic in Boston, 
Massachusetts.  May 2004 hearing transcript (May 2004 T.) 
at 15.  Not all records from this medical facility appear to 
have been obtained and associated with the veteran's claims 
folder.  

According to the service medical records, in February 1974, 
the veteran underwent a five-day blood pressure check.  These 
results reflect blood pressure readings of 108/90 (standing) 
and 110/88 (lying) in the morning of day 1, 120/70 (standing) 
and 110/84 (lying) in the afternoon of day 1, 102/80 
(standing) and 120/88 (lying) in the morning of day 2, 132/90 
(standing) and 122/90 (lying) in the afternoon of day 2, 
138/96 (standing) and 122/90 (lying) in the morning of day 3, 
132/94 (standing) and 132/90 (lying) in the afternoon of 
day 3, 124/98 (standing) and 120/84 (lying) in the morning of 
day 4, 140/100 (standing) and 120/100 (lying) in the 
afternoon of day 4, 130/88 (standing) and 130/90 (lying) in 
the morning of day 5, and 128/88 (standing) and 120/72 
(lying) in the afternoon of day 5.  

According to relevant post-service medical records, at a 
private orthopedic evaluation completed in December 1974, the 
veteran was found to have a blood pressure reading of 122/84.  
Subsequent private medical records dated from December 1991 
to July 1993 reflect treatment for poorly controlled 
hypertension.  

In view of the in-service episodes of elevated blood pressure 
readings as well as the post-service diagnoses of 
hypertension, the Board concludes that a remand of the 
veteran's claim for service connection for this disorder is 
necessary.  At his May 2004 personal hearing, the veteran 
testified that he received treatment for his tinnitus at the 
Grace Harper Clinic within one year after his separation from 
active military duty.  May 2004 T. at 6-7.  These records 
have not been obtained and associated with the veteran's 
claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his application to reopen claims of 
service connection for a foot and ankle 
disability characterized as pes planus 
and a bilateral knee disability 
characterized as chondromalacia.  

The Board is particularly interested in 
records of such treatment that the 
veteran has received from his primary 
care physician, Dr. Ishir Bhan.  Also, 
the Board is interested in records of 
treatment that the veteran has received 
since February 1974:  (a) for his 
hypertension from Dr. Barnes at the 
Massachusetts General Hospital and 
(b) for his tinnitus at the Grace Harper 
Clinic.  

The RO should also procure copies of all 
records of pertinent treatment that the 
veteran has received at the VA Outpatient 
Clinic in Boston, Massachusetts since 
September 2003.  All available reports 
should be associated with the veteran's 
claims folder.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of the 
veteran's hypertension.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner should obtain from the 
veteran his detailed clinical history.  
Also, the examiner should express an 
opinion as to whether it is more likely, 
less likely or as likely as not that the 
veteran's hypertension is in any way 
related to, or caused by, his active 
military duty, including the in-service 
episode of elevated blood pressure 
readings in February 1974).  A complete 
explanation for any conclusions reached 
would be helpful in adjudicating the 
claim.  

3.  The RO should re-adjudicate the 
issues of whether new and material 
evidence has been submitted to reopen 
claims of service connection for a foot 
and ankle disability characterized as pes 
planus and bilateral knee disability 
characterized as chondromalacia, and 
service connection for hypertension and 
tinnitus.  If any decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



